314 F.2d 268
114 U.S.App.D.C. 263
John F. KENNEY, Appellant,v.W. John KENNEY, Appellee.
No. 17103.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 9, 1962.Decided Jan. 31, 1963.

Mr. Lee M. Hydeman, Washington, D.C., for appellant.
Mr. Raymond W. Bergan, Washington, D.C., with whom Mr. Edward Benett Williams, Washington, D.C., was on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and WILBUR K. MILLER and WRIGHT, Circuit Judges.
PER CURIAM.


1
The appellant is a beneficiary of a testamentary trust in California.  His father, the appellee, was appointed trustee by a court in that state and is now acting as such.  He regularly makes to the appointing court the reports required by California law.


2
The son, who is a resident of New England, instituted this suit in the United States District Court for the District of Columbia, against his father, who lives in the District, seeking to have him removed as trustee.  The District Court dismissed the complaint for lack of jurisdiction, and the son appeals.


3
The action of the District Court was correct.  Boone v. Wachovia Bank & Trust Co., 82 U.S.App.D.C., 317, 163 F.2d 809, 173 A.L.R. 1285 (1947).


4
Affirmed.